PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: CompX International Inc. David A. Bowers 5430 LBJ Freeway, Suite 1700 President & CEO Dallas, Texas75240 Tel. 864-286-1122 COMPX REPORTS THIRD QUARTER 2007 RESULTS DALLAS, TEXAS … November 1, 2007 … CompX International Inc. (NYSE: CIX) announced today sales of $46.4 million for the third quarter of 2007 compared to $48.8 million in the same period of 2006.Operating income was $4.3 million in the third quarter of 2007 compared to $6.2 million in the same period of 2006.Net income from continuing operations for the third quarter of 2007 was $2.8 million, or $0.18 per diluted share, compared to $3.8 million, or $0.25 per diluted share, in 2006. Net sales for the nine-month period ended September 30, 2007 were $135.2 million compared to $146.0 million in the previous year.Operating income was $14.3 million for the nine-month period ended September 30, 2007 compared to $16.8 million for the comparable period of 2006.Income from continuing operations for the nine-month period in 2007 was $8.5 million, or $0.56 per diluted share, compared to $10.1 million, or $0.66 per diluted share, in 2006. Net sales comparisons continued to be unfavorably impacted both by lower sales volume for certain products resulting from competition from lower priced Asian manufacturers and by the effect of lower order rates from many of our customers across all of our segments due to general economic conditions.Operating income decreased in 2007 as compared to the same periods in 2006 as the unfavorable effects of lower sales volume and relative changes in foreign currency exchange rates more than offset the favorable effects of an improved product mix and our ongoing focus on reducing costs. “The current economic environment in North America continues to negatively impact our sales,” commented David A. Bowers, President &
